IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                                                           c/>'~>
                                                 No. 69237-2-1
                      Respondent,

      v.                                         DIVISION ONE


DAVID M. SHIRLEY,                                 UNPUBLISHED OPINION
                                                                                      CO

                      Appellant.                  FILED: OCT       7 2013             O




      Per Curiam. David Shirley appeals the trial court's 2012 order amending his

1996 judgment and sentence. His court-appointed attorney has filed a motion to

withdraw on the ground that there is no basis for a good faith argument on review.

Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and Anders v.

California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), the motion to

withdraw must:

      (1) be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. (2) A copy of counsel's briefshould be
      furnished the indigent and (3) time allowed him to raise any points that he
      chooses; (4) the court-not counsel-then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Shirley's counsel on appeal filed a brief with

the motion to withdraw. Shirley was served with a copy of the brief and informed of his

right to file a statement of additional grounds for review. Shirley did notfile a

supplemental brief.
No. 69237-2-1/2



      The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

       1. Whether the trial court erred in amending the judgment and sentence to add a
          juvenile conviction for second degree assault to appellant's criminal history?

       2. Whether the court erred in amending the judgment and sentence beyond the
          60-day deadline for conditional denial of review set by the Washington
          Supreme Court Commissioner?

       3. Whether counsel was ineffective for failing to raise other sentencing issues?

       The issues raised by counsel are wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.

                                For the court:


                                                        fi7X,X